Citation Nr: 0431813	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO. 03-04 059 )	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The veteran had recognized active service from December 1941 
to September 1942, and from April 1945 to April 1946.  He was 
a prisoner of war (POW) of the Japanese Imperial Government 
from April to September 1942.  He died in August 1975, and 
the appellant is his surviving spouse.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a July 
2002 decision by the Manila Department of Veterans Affairs 
(VA) Regional Office (RO), which declined to reopen a claim 
of service connection for the cause of the veteran's death.  
In May 2003, the appellant appeared for a personal hearing 
before a Decision Review Officer (DRO) at the RO.  
Subsequently, the RO obtained additional evidence pertinent 
to the appellant's claim, and in February 2004 the RO 
reopened the claim of service connection for the cause of the 
veteran's death and denied it on the merits.  The Board has 
characterized the issue in this case to reflect that there 
was a prior final decision on the claim.


FINDINGS OF FACT

1.  In November 1976, the Board denied service connection for 
the cause of the veteran's death, essentially on the basis 
that a service-connected disability did not cause or 
contribute substantially or materially to his death, and 
there was no evidence that any listed cause of death (as 
shown by autopsy) was related to service.  

2.  Evidence received since the November 1976 Board decision 
bears directly and substantially on the matter at hand, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

3.  The veteran died in August 1975 at the age of 58; the 
causes of death shown by autopsy findings were right 
infradiaphragmatic abscess, pulmonary congestion and edema, 
severe emphysema, and cholelithiasis with 
choledocholithiasis.  

4.  The veteran's right infradiaphragmatic abscess, pulmonary 
disorder and emphysema, and/or cholelithiasis with 
choledolithiasis, were not manifested in service or during an 
applicable presumptive period, and a preponderance of the 
evidence is against a finding that such diseases were related 
to service or to a service connected disability.  

5.  The veteran had established service connection for 
residuals of left thigh shrapnel wounds (rated 10 percent), 
and for residuals of shrapnel wounds at the anal region, with 
keloid formation causing irritation (rated 10 percent); at 
the time of his death the service-connected disabilities were 
rated 20 percent combined.  

6.  A service-connected disability did not cause or 
substantially or materially contribute to cause or hasten the 
veteran's death.


CONCLUSIONS OF LAW

1.  Evidence submitted since the November 1976 Board decision 
is new and material, and the claim of service connection for 
the cause of the veteran's death may be, and is, reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 
(2002).  

2.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1133, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue; the claim has been 
considered on the merits.  The appellant was provided VCAA 
notice in November 2001 (prior to the decision appealed) 
correspondence from the RO, in additional correspondence from 
the RO in November 2003, and in a June 2004 supplemental 
statement of the case (SSOC).  She was notified (in the July 
2002 decision, in a January 2003 statement of the case (SOC), 
and in SSOCs issued in May 2003 and in February and June 
2004) of everything required, and has had ample opportunity 
to respond.  The case was reviewed de novo subsequent to the 
notice.  

Regarding content of notice, the SOC and the SSOCs informed 
the appellant of what the evidence showed.  She was advised 
by the November 2001 and November 2003 correspondence, and in 
the June 2004 SSOC, that VA would make reasonable efforts to 
help her get pertinent evidence, but that she was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  The correspondence and the June 
2004 SSOC advised her of what the evidence must show to 
establish service connection for the cause of the veteran's 
death, and what information or evidence VA needed from her.  
While she was not advised verbatim to submit everything she 
had pertaining to her claims, the RO asked her to "tell [VA] 
about any additional evidence or information that you want us 
to try and get for you," and she was advised to submit, or 
provide releases for VA to obtain, any pertinent records.  
Essentially, this was equivalent to advising her to submit 
everything pertinent.  

A DRO reviewed the claim de novo (see January 2003 SOC and 
June 2004 SSOC).  VA has obtained all identified records it 
could obtain.  Development is complete to the extent 
possible; VA's duties to notify and assist are met.  Hence, 
the Board finds it proper to proceed with appellate review.  
It is not prejudicial to the appellant for the Board to do 
so.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

The veteran's death certificate shows that he died in August 
1975 at the age of 58.  An autopsy report lists right 
infradiaphragmatic abscess, pulmonary congestion and edema, 
severe emphysema, and cholelithiasis with choledocholithiasis 
as the causes of death.  During the veteran's lifetime, 
service connection was established for residuals of left 
thigh shrapnel wounds (rated 10 percent), and for residuals 
of shrapnel wounds at the anal region, with keloid formation 
causing irritation (rated 10 percent).  At the time of the 
veteran's death, the service-connected disabilities were 
rated 20 percent combined.  Historically, the RO denied 
service connection for pulmonary tuberculosis (PTB) in a July 
1951 decision, finding that there was no evidence of a 
relationship between a then-current diagnosis of PTB and 
service.

Evidence of record at the time of the November 1976 Board 
decision included Philippine Army personnel and medical 
records that are negative for diagnosis or any clinical 
findings of an infradiaphragmatic abscess, a pulmonary 
disorder, emphysema, or cholelithiasis.  A May 1945 report of 
examination reveals that the only abnormality found was a 
fistula in ano.  The remainder of the veteran's bodily 
systems were normal.  A November 1945 extract from a 
Philippine Army record indicates that the veteran was 
hospitalized from March to April 1942 for a shrapnel wound of 
the left foot.  

Postservice evidence includes numerous affidavits from fellow 
servicemen, who reported that they served with the veteran 
and witnessed the shrapnel wounds he incurred in service.  In 
a June 1947 affidavit, an individual reported that he had 
treated the veteran for residuals of shrapnel in the left 
foot, and for malaria, over the prior two years.  

The first postservice diagnosis of PTB is in a May 1951 VA 
examination report, wherein healed residual scars from 
shrapnel wounds to the veteran's left thigh were noted, as 
were residual scars from shrapnel wounds to the anal region, 
with keloid formation causing irritation.  Also shown is 
diagnosis of "tuberculosis, pulmonary, reinfection type, 
chronic, moderately advanced, activity undetermined, 
bilateral."  

In a December 1952 affidavit, a fellow serviceman reported 
that he was confined with the veteran as a POW, and witnessed 
that the veteran suffered from symptoms malaria, dysentery, 
beriberi, and a "chest condition."  He recalled that the 
veteran's coughs were so severe and deep that blood sometimes 
mixed with his sputum.  

A private physician's December 1952 affidavit notes that the 
veteran complained of chest and back pain, weakness, and 
difficulty walking in November 1952.  The physician reported 
that the veteran's history included malaria, a cough, 
pneumonia, diarrhea, and dysentery.  It was expressly noted 
that there was no history of PTB.  The physician reported 
diagnoses, in pertinent part, of PTB, fibro-cavitary, 
minimal, right; and PTB, fibro-caseous, moderately advanced, 
left.  Additional medical records dated between the veteran's 
separation from service and his death in August 1975 show 
diagnosis and treatment for PTB.  An April 1971 report from a 
private physician shows that the veteran complained of 
persistent and recurrent coughing before and after bedtime 
since 1949.  The physician diagnosed moderately advanced 
bilateral PTB, fibrotic type.  X-rays on VA examination in 
December 1969 showed PTB, moderately advanced, bilateral, 
with cavitations.  

The veteran was hospitalized from March to April 1973, and a 
summary report shows diagnoses of numerous disorders, 
including segmental emphysema of the upper lobe of the left 
lung.  A November 1974 hospitalization report indicates that 
the veteran was admitted because of blood-streaked sputum 
that manifested five days prior to admission.  Diagnoses of 
minimal, inactive PTB, pulmonary emphysema, and emphysematous 
bullae in the upper lobe of the left lung were noted.  In a 
December 1974 letter, a private physician reported that he 
had treated the veteran for recurrent attacks of severe 
epigastric pain for the last three years.  

Terminal hospital records noted that the veteran was 
hospitalized in late July 1975 after complaining of 
epigastric pain of one month's duration, accompanied by fever 
and right shoulder pain, chills, and loose bowel movements 
alternating with constipation.  He also complained of a 
productive cough and occasional shortness of breath that 
manifested one month prior to admission.  The diagnoses were 
pre-pyloric ulcer, a liver abscess, emphysematous bullae of 
the left lung, pneumonia, and minimal PTB.  The veteran 
developed pulmonary edema on the seventeenth day of the 
hospitalization.  He was treated with digitalis, diuretics, 
and inhalation.  Despite the treatment, he went into 
cardiopulmonary arrest and died on August [redacted], 1975.  As noted 
above, an autopsy determined that right infradiaphragmatic 
abscess, pulmonary congestion and edema, severe emphysema, 
and cholelithiasis with choledocholithiasis were the causes 
of death.  

Evidence received subsequent to the November 1976 Board 
decision is as follows:  

?	Copies of the numerous medical documents and affidavits 
already of record and considered by the Board in the 
November 1976 decision.  
?	Additional terminal hospital records that fully document 
the clinic findings and treatment during the veteran's 
terminal hospitalization from July 25 to August [redacted], 
1975.

?	An August 2002 joint affidavit wherein two of the 
veteran's fellow servicemen reported that they knew him 
as a POW, and knew that he suffered shrapnel wounds in 
the left thigh and anal region during service.  

?	A transcript of the May 2003 hearing, at which the 
appellant testified: 

That my husband died of complicated 
shrapnel wound[s] at the anal region and 
complicated tuberculosis.  He was also 
imprisoned at Camp O'Donnell, Capas 
Tarlac and has been sick with malaria and 
also with tuberculosis.  He was 
hospitalized at the Veterans Memorial 
Hospital sometime in July or August 1975 
for treatment of tuberculosis and 
shrapnel wound[s] which caused his death.  

?	At the hearing, the appellant submitted additional 
copies of medical records that were already of record 
and considered in the November 1976 Board decision.  She 
also submitted an undated letter, signed by a private 
physician who expressly stated that "according to [the 
appellant] . . . ," the veteran was ill during service; 
he was treated for tuberculosis from 1947 to 1953; he 
was diagnosed with multiple hemorrhoids and polyneuritis 
in 1954, and was admitted for treatment of neuritis on 
several occasions from 1955 to 1962.  

?	A July 2003 medical statement from a private physician 
who stated that he had treated the veteran for PTB in 
1975, prior to his terminal hospitalization in July and 
August 1975.  The physician linked the emphysema noted 
as a cause of the veteran's death to alleged PTB in 
service, stating:
I would like to reiterate that one of 
[the veteran's] causes of death as 
emphysema, severe, is due to a chronic 
infection which is PTB.  [The veteran] 
was diagnosed with PTB after service 
discharge in 1946 which he had developed 
while incarcerated at Camp O'Donnell.  
According to my knowledge as recorded in 
our textbook, PTB fibrotic-type could 
lead to emphysema which is one of the 
causes of [the veteran's] death.  Hoping 
that this explains that emphysema . . . 
as one of his causes of death is service-
connected.

Legal Criteria and Analysis - New and Material Evidence

As noted above, the veteran's claim of entitlement to service 
connection for the cause of the veteran's death was denied by 
the Board in November 1976.  That decision is final.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7104.  Under 38 U.S.C.A. 
§ 5108, "[I]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  "New and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); See Hodge v. West, 155 F. 3d 1356, 1363 
(Fed. Cir. 1998).  [An amended version of 38 C.F.R. § 
3.156(a) is effective only for claims filed on or after 
August 29, 2001.  Here, the petition to reopen was filed 
before that date.  Hence, the new 38 C.F.R. § 3.156(a) does 
not apply.]  
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

The law provides DIC for a spouse of a veteran who dies from 
a service-connected disability.  38 U.S.C.A. § 1310.  A 
disability which caused the veteran's death is service-
connected if it resulted from injury or disease incurred or 
aggravated in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.312.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

In order to establish service connection for the cause of the 
veteran's death, a surviving spouse must show that a 
disability incurred in or aggravated by service was either a 
principal or contributory cause of death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  

Evidence received since the November 1976 Board decision was 
not previously of record, is relevant, and is so significant 
that it must be considered to decide fairly the merits of the 
claim of service connection for the cause of the veteran's 
death.  The claim was denied previously by the Board based on 
a finding that a service-connected disability did not cause 
or contribute substantially or materially to the veteran's 
death, and there was no evidence that any listed cause of 
death (as shown by autopsy) was related to service.  Now 
there is additional competent (medical) evidence (a July 2003 
written statement by a private physician) suggesting that the 
veteran's emphysema (one of the causes of death) is related 
to PTB that the veteran allegedly incurred in service.  That 
evidence is sufficient to reopen the claim of service 
connection for the cause of the veteran's death, as it 
contributes to a more complete picture of the circumstances 
surrounding the origin and nature of that disability.  See 
Hodge, 155 F.3d at 1363.  This evidence bears directly on the 
matter at hand, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Thus it is new and 
material, and the claim may be reopened.

Service Connection for Cause of Death; De Novo Review

Inasmuch as the RO had already reopened the claim and denied 
it de novo, the Board may do likewise at this point without 
violating any due process safeguards.  

DIC is payable to a surviving spouse of a veteran who died 
from a service-connected disability.  38 U.S.C.A. § 1310.  A 
disability which caused the veteran's death is service-
connected if it resulted from injury or disease incurred or 
aggravated in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 
3.304, 3.312.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  

Service connection for certain chronic diseases, including 
tuberculosis (active), will be presumed if such diseases 
become manifest to a compensable degree within a specified 
period of time after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  For tuberculosis, the 
disease must have become manifest to a compensable degree 
within three years after active service.  38 C.F.R. § 3.307.  

If a veteran is a former POW, certain diseases, including 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, and arrhythmia), and stroke and its 
complications, shall be service connected if manifest to a 
compensable degree at any time after discharge or release 
from active service even though there is no record of such 
disease during service.  38 C.F.R. §§ 3.307, 3.309(c).  In 
this case, however, the presumptions afforded under 38 C.F.R. 
§ 3.309(c) do not apply, as the listed diseases have not been 
diagnosed.  

In addition to the criteria above, regulations provide that a 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

The causes of the veteran's death were right 
infradiaphragmatic abscess, pulmonary congestion and edema, 
severe emphysema, and cholelithiasis with 
choledocholithiasis.  There is no evidence that any of those 
diseases was manifested in service or for many years 
thereafter.  Thus, service connection for the death-causing 
disease on the basis that it began in service (or on a 
presumptive basis as a chronic disease) is not warranted.  
Further regarding a nexus between such disease and service, 
the record is devoid of any examination report or clinical 
record (i.e., competent (medical) evidence) that the veteran 
had a right infradiaphragmatic abscess, pulmonary congestion 
and edema, severe emphysema, or cholelithiasis with 
choledocholithiasis, that was related to service.  
Postservice medical records, dated approximately five years 
or more after the veteran's military service, provide no 
basis for establishing a causal link between the causes of 
death and service.  

Regarding a nexus between the listed causes of death and the 
veteran's service, the only opinions as to such a nexus are 
in July 2003 correspondence from a private physician, and in 
undated correspondence from another private physician 
submitted during the May 2003 hearing.  However, those 
medical opinions are not shown to be based on thorough 
knowledge of the veteran's medical history as would be 
established by review of the claims file, but were premised 
on an inaccurate history provided by the appellant that the 
physicians accepted as reliable.  The physician who wrote the 
July 2003 correspondence noted that the veteran "was 
diagnosed with PTB after service discharge in 1946 which he 
had developed while incarcerated at Camp O'Donnell." [The 
medical records contemporaneous with the veteran's separation 
from service, while noting the veteran's POW status,  are 
entirely negative for PTB or any other pulmonary disorder].  
A physician's opinion based on an inaccurate factual premise 
has no probative value.  Reonal v. Brown, 5 Vet. App. 458 
(1993).  The conclusion reached by the private physician in 
July 2003 is factually inconsistent with the record; and the 
Board does not find it persuasive.  Although the physician 
who furnished the undated letter wrote to the effect that the 
veteran suffered from PTB while incarcerated as a POW, and 
received postservice treatment for PTB as early as 1947, that 
statement was not based on a review of the veteran's service 
medical records and claims folder.  The physician himself 
expressly noted that his knowledge of the veteran's history 
was "[a]ccording to the [veteran's] spouse . . . ," and 
thus the physician's statements were based on history 
provided by the appellant.  Because those notations appear to 
be bare transcriptions of lay history, they are not competent 
medical evidence that the veteran causes of death were 
related to his service.  See LeShore v. Brown, 8 Vet. App. 
406 (1995).

There remains for consideration whether the veteran's 
service-connected disorders contributed to cause or hastened 
his death.  In that regard, it is noteworthy that the 
service-connected residuals of shrapnel wounds, both on the 
veteran's left thigh and at the anal region, were not 
progressive in nature, did not affect a vital organ, and were 
not debilitating.  There is no competent (medical) evidence 
that either service-connected disability was in any way a 
factor in contributing to cause or hastening the veteran's 
death.  

The appellant's own statements and contentions regarding a 
relationship between the veteran's causes of death and his 
service, or a relationship between the causes of death and 
the service-connected disabilities at the time of his death, 
cannot by themselves establish the nexus between his causes 
of death and his military service.  She is a layperson and, 
as such, is not competent to provide probative evidence as to 
matters requiring expertise regarding specialized medical 
knowledge, skill, training, or education.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

In the absence of competent evidence linking the veteran's 
death to disability that was incurred or aggravated in 
service, service connection for the cause of his death is not 
warranted.  The preponderance of the evidence is against the 
claim, and it must be denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



